2
1




                                  NONPRECEDENTIAL DISPOSITION
                                    To be cited only in accordance with
                                             Fed. R. App. P. 32.1



                         United States Court of Appeals
                                         For the Seventh Circuit
                                         Chicago, Illinois 60604
                                        Submitted March 30, 2012∗
                                         Decided April 10, 2012


                                                   Before

                                    FRANK H. EASTERBROOK, Chief Judge

                                    DANIEL A. MANION, Circuit Judge

                                    ILANA DIAMOND ROVNER, Circuit Judge


    No. 11-3909

    UNITED STATES OF AMERICA,                                        Appeal from the United
          Plaintiff-Appellee,                                        States District Court for the
                                                                     Central District of Illinois.
                    v.
                                                                     No. 07-30030
    LELEN L. BONDS,                                                  Sue E. Myerscough, Judge.
          Defendant-Appellant.


                                                    Order

           Lelen Bonds pleaded guilty to distributing crack cocaine. We affirmed his
    sentence, 289 Fed. App’x 939 (7th Cir. July 18, 2008) (nonprecedential disposition), and
    affirmed an order denying his motion for collateral relief under 28 U.S.C. §2255, see 441
    Fed. App’x 386 (7th Cir. Oct. 13, 2011) (nonprecedential disposition). Bonds then asked
    the district court to reduce his sentence under Amendments 750 and 759 of the
    Sentencing Guidelines, which reduce the ranges for crack-cocaine offenses and make
    those changes retroactive as of November 1, 2011. See 18 U.S.C. §3582(c)(2).


    ∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
    examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
    App. P. 34(a); Cir. R. 34(f).
No. 11-3909                                                                 Page 2



       The district court dismissed Bonds’s motion, because he was sentenced as a
career offender, and the amended Guidelines do not change the ranges for career
offenders. Because §3582(c)(2) authorizes a sentencing reduction only when the
Guideline ranges have changed, and the offender’s existing sentence exceeds the floor
of the new range, career offenders cannot benefit from retroactive amendments (unless
the Commission changes the ranges for career offenders, which it has not done). See
United States v. Guyton, 636 F.3d 316 (7th Cir. 2010).

       Bonds asks us to overrule Guyton, which he contends is inconsistent with
Freeman v. United States, 131 S. Ct. 2685 (2011). But Freeman has nothing to do with how
retroactive amendments affect career offenders. It dealt with the effect of Fed. R. Crim.
P. 11(c)(1)(C), which allows the prosecutor and defendant to reach a plea bargain
specifying a particular term of imprisonment. The Court held that because such an
agreement might be based on a Guideline range, the resulting sentence could be
affected by a retroactive amendment. The career-offender Guideline, by contrast, is
based on the statutory maximum sentence for the offense, see 28 U.S.C. §994(h), and a
career offender’s sentence is based on that Guideline. Unless the Commission changes
the career-offender Guideline with retroactive effect, §3582(c)(2) does not authorize a
reduction in an existing sentence.

                                                                                AFFIRMED